*119On Rule to Consolidate.
The defendant in the first case, No. 105,440 of the Civil District Court, Division "A", having obtained judgnent against the Succession of Enma Williams Martin issued a Fi. Fa. against the Succession. The Executor, who had succeeded the Administrator, took a rule to set aside the seizure on the ground that no fi. fa. could ísbuo against a succession. The rule was dismissed by judgnent rendered July 19th, 1920 and signed June 7th, 1921.
By an order rendered May 31st, 1920 by the same Judge of Division "A", the record in this first case No. 105,440 was consolidated with and transferred to, the Succession of Snma Williams Martin No. 105,354, Division "E".
By judgnent rendered June 25, 1920, the latter order was rescinded.
On November 15th, 1921, the present Executor appealed from both of the above judgnents of July 19th, 1920 and Juné 25th, 1920, and filed the transcript under No. 8464 of this Court.
On March 18th, 1921, the Executor proceeded in Division "E" of the Civil District Court in the case of the Succession of Emma Williams Martin, No. 105,354 and obtained' an injunction restraining the Land Development Co. from proceeding wij Fi. Fa. against the Succession issued in No. 105,440.
By a judgnent rendered April 1st, 1921, the injunction was set aside. From this judgnent-the Executor has áppeáléd. *120and filad the transcript under No. 8282.
In this Court the Executor moves to consolidated the transcript of the Succession of Enma Williams Martin, being No. 105,354 of the District Court, Division "E" and No. 8282 of this Court with the transcript of Peter J. Flanagan, Administrator, vs Land Development Co. being No. 105.440 of the District Court, Division "A" and No. 8464 of this Court.
The Land Development CcP. objects to this consolidation.
It is to the interest of the republic that there should be an end to litigation. The two questions involved in both cases and in both divisions and in both transcripts are whether the two cases should have been consolidated for the determination of the questions therein presented, and whether a judgnent cfeditor has the right to issue a fi. fa. against a succession to satisfy his judgnent. The same questions aret involved in the two appeals before us, and we think the interests of justice would be subserved by a consolidation of the two transcript! and by one judgnent which would settle the differences Of all parties concerned.
C. P. 422: "When the parties have instituted against each other several suits, either as principal or incidental demands, before the same tribunal, the Court may, at the request of one of the parties, order that the same be consolidated, if, from their nature, they may be compensated, in order that they may be all dpaided by one singLe judgnent". See also C. P. 423. Every reason would dictate that two suits before the-same Court, between the same parties, and involving the same issues, should be consolidated. If the Code has not made any express provision to that effect, it is simply because such a provision was unnecessary". 124 La. 820 (828); 47 A. 1601; 47 A. 302; 11 R. 164; 6 M 7; 2 H. D. 1142.
*121It íb therefore ordered that the transaript of the case of Peter J. Flanagan, Administrator, vs Land Development Co. being the No. 105,440 of the District Court, Division *A", and No. 8464 of this Court be consolidated with the transcript of the Succession of Emma, Wiliams Martin being No. 105,354 of the District Court, Division "E", and No. 8282 of this Court.